EXAMINER'S AMENDMENT
Applicant’s arguments, see pages 1 and 2 of the remarks, filed on December 21, 2021, with respect to the drawings objection have been fully considered and are persuasive.  The objections have been withdrawn. 
The drawings were received on December 21, 2021.  These drawings are acceptable by the examiner.
Applicant’s arguments, see page 2 of the remarks, filed on December 21, 2021, with respect to the specification objection have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see page 3 of the remarks, filed on December 21, 2021, with respect to the claim objections have been fully considered and are persuasive.  The objection of claims 31-36 has been withdrawn. 
Applicant’s arguments, see page 3 of the remarks, filed on December 21, 2021, with respect to the Double Patenting have been fully considered and are persuasive.  The rejection of claims 31-36 has been withdrawn. 
Claims 31-59 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Sinton on January 28, 2022.


Claim 39 (lines 4-5), claims 43 and 45 (line 2), and claim 46 (line 3), the phrase “and the memory” has been deleted.
Line 1 of claims 55, 57, and 58, the phrase “means for” has been amended to “the means for”.

59.  (Currently Amended) The apparatus of claim 39, further comprising: 
a transceiver coupled to the one or more processors and the memory, wherein the transceiveris configured to:
receive the at least one pilot signal on the first cell,


receive the first message, and
transmit the report[[,]]



The following is an examiner’s statement of reasons for allowance: CHENG et al. (US 2019/0150161 A1) discloses data communications of a 4G LTE system between a user equipment (UE) 102/202 and a base station (BS) 204/206 in Figures 1 and 2 through a first (primary) cell 104 and a second (secondary) cell 106 by: receiving, at a UE, at least one pilot signal on a first cell (106); receiving, on a second cell (104), a first message (PDCCH or DCI) triggering reporting of at least one preferred beam for .
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632